UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1734


ROGER BARBER; EDDIE SIMMONS, JR.,

                Plaintiffs – Appellants,

          and

ERIC GODFREY; RYAN YOUNG, for themselves and on behalf of
all others similarly situated,

                Plaintiffs,

          v.

JTEKT AUTOMOTIVE VIRGINIA, INC.; JTEKT NORTH AMERICA, INC.,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:09-cv-00441-GEC)


Submitted:   February 28, 2013              Decided:   March 11, 2013


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry N. Grimes, TERRY N. GRIMES, P.C., Roanoke, Virginia, for
Appellants. Thomas M. Winn, III, Victor O. Cardwell, Frank K.
Friedman, Frank H. Hupfl, WOODS ROGERS PLC, Roanoke, Virginia,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           After a trial, a federal jury found for the Appellees

on the Appellants’ discrimination claims, and the district court

entered judgment in accordance with the verdict.                     The Appellants

argue on appeal that the district court erred in allowing the

Appellees to use one of their peremptory strikes to strike the

only African-American juror from the venire and in admitting

evidence containing    hearsay       at       trial.    For    the    reasons   that

follow, we affirm.

           The   Appellants    first      challenge     the    district     court’s

rejection of their challenge to the Appellees’ use of one of

their   peremptory   strikes    to   strike       the   only    African-American

juror from the venire.     Before the district court, the Appellees

stated that they had struck the juror because he was the only

member of the venire without an education above grade school and

the district court found this to be a legitimate, race-neutral

explanation for use of the strike.

           The     Equal      Protection          Clause       prevents      racial

discrimination in the exercise of peremptory strikes at a civil

jury trial.      See Edmonson v. Leesville Concrete Co., 500 U.S.

614, 618-28 (1991); see also Batson v. Kentucky, 476 U.S. 79

(1986).   When a party makes a Batson challenge, that party must

first establish a prima facie case that the strike was made on

the basis of race; the burden then shifts to the striking party

                                          3
to   provide     a    non-discriminatory              reason       for    the    use    of     the

strike; the challenging party must then show that the proffered

reasons    are    pretextual      and    that         the    other       party    engaged       in

intentional discrimination.              United States v. Dinkins, 691 F.3d

358, 380 (4th Cir. 2012) (citations omitted), petition for cert.

filed (U.S. Dec. 21, 2012) (No. 12-7923).                           Further,“[w]e accord

great deference to the district court’s finding as to whether a

peremptory        challenge       was     exercised                for     a     prohibited,

discriminatory reason; we review that finding for clear error.”

United States v. Green, 599 F.3d 360, 377 (4th Cir. 2010).                                   This

is so because the “outcome of a typical Batson challenge turns

largely on an evaluation of credibility and whether counsel’s

race-neutral         explanation        for       a     particular             challenge        is

believed,”       a    determination           that      the        “district       court        is

especially well suited to make.”                        Dinkins, 691 F.3d at 379.

Applying    these      standards    and       having         thoroughly         reviewed       the

record, we conclude that the district court did not commit clear

error in accepting the Appellees’ reason for striking the juror.

            The      Appellants    next       argue         that    the    court       erred    in

admitting in evidence an email that contained hearsay statements

by a non-testifying witness.             “We review a trial court’s rulings

on the admissibility of evidence for abuse of discretion, and we

will only overturn an evidentiary ruling that is arbitrary and

irrational.”         United States v. Cole, 631 F.3d 146, 153 (4th Cir.

                                              4
2011)    (internal   quotation    marks     omitted).     We   will    not   “set

aside or reverse a judgment on the grounds that evidence was

erroneously admitted unless justice so requires or a party’s

substantial rights are affected.”            Creekmore v. Maryview Hosp.,

662 F.3d 686, 693 (4th Cir. 2011) (citing Fed. R. Civ. P. 61).

After reviewing the record, we conclude that the court did not

commit reversible error in admitting the evidence.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented    in   the    materials

before    this   court   and   argument   would   not    aid   the    decisional

process.

                                                                        AFFIRMED




                                      5